

115 HR 4896 IH: LEOSA Training Extension Act
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4896IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. Bacon (for himself, Mr. Perry, Mr. Donovan, and Mr. Norman) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide States with limited authority to reduce the
			 frequency with which qualified law enforcement officers must meet firearm
			 training standards in order to be eligible to carry a concealed firearm.
	
 1.Short titleThis Act may be cited as the LEOSA Training Extension Act. 2.Limited authority of States to reduce frequency with which qualified law enforcement officers must meet firearm training standards in order to be eligible to carry a concealed firearmSection 926C(c)(4) of title 18, United States Code, is amended by striking 12-month period and inserting period of 12 months (or, at the option of the State under the law of which the former agency of the individual operates, such greater number of months, not exceeding 36, as the State may by law provide).
		